DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 16-27, in the reply filed on 5/2/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/2/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

New claim 16 requires “An electrically conductive, oxidic target material, comprising: a proportion of substoichiometric molybdenum oxide phases of at least 60% by volume being formed by one or more substoichiometric MoO3-y phase(s), where y is in each case in a range from 0.05 to 0.25; an MoO2 phase in a proportion of 2-20% by volume; and optionally an MoO3 phase in a proportion of 0-20% by volume” (emphasis added). It is unclear as to whether each instance of “volume” is intended to refer to a ‘total volume’ of the “oxidic target material”, a volume of certain phase or phases of the “oxidic target material”, or some other volume comparison. Claims 18 and 20 are also similarly rejected for “volume”.
New claim 19 recites the limitation “the substoichiometric molybdenum oxide phase proportion”.  There is insufficient antecedent basis for this limitation in the claim.
New claim 19 (dependent on claim 16) requires “the substoichiometric molybdenum oxide phase proportion” (emphasis added). It is unclear as to whether the “phase” of the “the substoichiometric molybdenum oxide” is intended to reference the “proportion of substoichiometric molybdenum oxide phases” from claim 16, the “at least 60% by volume being formed by one or more substoichiometric MoO3-y phase(s)” of claim 16, or a distinct phase thereof. Claim 20 is also rejected as being dependent on claim 19.
New claim 23 requires “the dopant is tantalum and is at least partly present as a separate phase composed of tantalum oxide” (emphasis added). It is unclear as to what this “phase” is separate from, e.g. separate from the tantalum? Separate from the one or more substoichiometric MoO3-y phase of phases? Separate from the phase of MoO2? Or some other variation.
New claim 24 requires “the dopant is niobium and is at least partly present as a separate phase composed of niobium oxide” (emphasis added). It is unclear as to what this “phase” is separate from, e.g. separate from the niobium? Separate from the one or more substoichiometric MoO3-y phase of phases? Separate from the phase of MoO2? Or some other variation.
New claim 25 recites the limitations “the substoichiometric molybdenum oxide phase proportion” and "the further phases".  There is insufficient antecedent basis for these limitations in the claim.
New claim 25 (dependent on claim 16) requires “the substoichiometric molybdenum oxide phase proportion is configured as a matrix in which the further phases are embedded” (emphasis added). It is unclear as to whether the “phase” of the “the substoichiometric molybdenum oxide” is intended to reference the “proportion of substoichiometric molybdenum oxide phases” from claim 16, the “at least 60% by volume being formed by one or more substoichiometric MoO3-y phase(s)” of claim 16, or a distinct phase thereof. Also, it is unclear as to which “phases” the “further phases” is intended to include.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shembel et al (US Patent No. 7,601,182).
With respect to claims 16-20, Shembel discloses a composition for an active cathode layer (i.e. electrically conductive oxidic target material) (abstract), the composition comprises phases of MoO2 and Mo4O11 (MoO2.5) (Example 2; Table 1). Although Shembel does not specify the Mo4O11 being at least 85 vol% and the MoO2 at 2-15 vol%, it has been held that a particular parameter must first be recognized as a result-effect variable, i.e. a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (MPEP 2144.05, Section II, Part B). The limitation of “an MoO3 phase in proportion of 0-20% by volume” is an optional limitation, and therefore not required by claim 16. Claim 17 is dependent upon the optional limitation of claim 16; accordingly, claim 17 is also not required. Thus claim 17 is also rejected for the same reasoning as claim 16.
Claims 16-18, 21-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kida et al (US Patent No. 6,193,856).
With respect to claims 16 and 18, Kida discloses a sputter target comprising an oxide material that is electrically conductive (abstract; col. 2, lines 56-61), wherein the sputter target comprises a substoichiometric phase of MoO2.95 that is a main component (e.g. 50% or more) and a phase MoO2 (col. 2, lines 64-67; col. 3, lines 1-4 and 19-23; Example 16; claim 1). Although Kida does not specify the stoichiometric phases being at least 85 vol% and the MoO2 at 2-15 vol%, it has been held that a particular parameter must first be recognized as a result-effect variable, i.e. a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (MPEP 2144.05, Section II, Part B). The limitation of “an MoO3 phase in proportion of 0-20% by volume” is an optional limitation, and therefore not required by claim 16.
With respect to claim 17, claim 17 is dependent upon the optional limitation of claim 16; accordingly, claim 17 is also not required. Thus claim 17 is also rejected for the same reasoning as claim 16.
With respect to claim 21 and 22, Kida further discloses adding a dopant of a metal of hafnium (Hf) to the sputter target (col. 3, lines 19-27; claim 1), wherein the Hf is at about 8 mol% (Example 16).
With respect to claims 23 and 24, Kida further discloses the sputter target comprises a dopant of either tantalum oxide or niobium oxide, wherein each of the tantalum oxide or the niobium oxide is separate from the substoichiometric phase of MoO2.95 (col. 3, lines 10-26 and 66-67; col. 4, lines 1-15; Example 16), and thus at least partly a separate phase from the MoO2.95.
With respect to claim 27, Kida further discloses the sputter target comprises a percentage of oxygen (abstract; col. 3, lines 19-23; Example 16; claim 1). Although Kida does not specify a particular percentage of oxygen, it has been held that a particular parameter must first be recognized as a result-effect variable, i.e. a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (MPEP 2144.05, Section II, Part B).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kida et al (US Patent No. 6,193,856) as applied to claim 16, and further in view of McHugh et al (US Patent No. 7,754,185).
With respect to claim 26, the reference is cited as discussed for claim 16. However Kida is limited in that while the sputter target has a relative density, a particular relative density is not suggested.
McHugh teaches a sputter target comprising phases of molybdenum oxide having a theoretical density (i.e. relative density) of at least 99% (abstract; col. 4, lines 50-59).
It would have been obvious to one of ordinary skill in the art to have the sputter target of Kida have the relative density of McHugh since Kida fails to specify a particular relative density, and one of ordinary skill would have had a reasonable expectation for success in making the modification since McHugh has shown success for forming a sputter target of molybdenum oxide having a relative density of at least 99%.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794